           Case 1:19-cr-00391-AT Document 88 Filed 04/17/20 Page 1 of 2

                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                            DOC #: _________________
                                                                    DATE FILED: 4/17/2020
               -against-
                                                                          19 Cr. 391-5 (AT)
WILKIN DE LOS SANTOS,
                                                                               ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       On April 14, 2020, the parties jointly moved to adjourn trial in this action by
approximately 60 days. ECF No. 84. The ongoing COVID-19 pandemic has necessitated
substantial changes in the Court’s trial schedule in order to ensure that jury trials can be
conducted safely and practically. Accordingly, the trial scheduled to commence on June 1, 2020,
is ADJOURNED to November 30, 2020.

        It is ORDERED that the time between June 1, 2020 and November 30, 2020 is excluded
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court
finds that the ends of justice served by granting the exclusion outweigh the best interests of the
public and Defendant in a speedy trial, because such an extension is necessary to efficiently
administer the Court’s docket consistent with public safety, and because it will allow the parties
to prepare for trial and continue to discuss a pretrial disposition.

        The deadlines for pretrial filings set out in the Court’s February 20, 2020 Order, ECF No.
77, are ADJOURNED sine die. It is ORDERED that:

   1. The parties shall file any motions in limine by October 30, 2020. The parties shall file
      any opposition to any motions in limine by November 5, 2020.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by October 30, 2020. For any proposed voir dire question, request to
      charge, or section of the verdict form on which the parties cannot agree, each party shall
      clearly set forth its proposal and briefly state why the Court should use that question,
      charge, or verdict form section, with citations to supporting authority. The parties shall
      include with their proposed voir dire questions a brief description of the case and a list of
      names and places likely to be mentioned at trial, both to be read to prospective jurors
      during jury selection. At the time of filing, the parties shall submit two courtesy copies
      of the proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.
          Case 1:19-cr-00391-AT Document 88 Filed 04/17/20 Page 2 of 2



   4. The final pretrial conference shall occur at 12:00 p.m. on November 23, 2020, in
      Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, New York
      10007.

   5. Trial shall commence at 9:00 a.m. on November 30, 2020. Trial will be conducted from
      9:00 a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection
      and jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a
      break from 1:00 to 2:00 p.m.

      The Clerk of Court is directed to terminate the motion at ECF No. 84.

      SO ORDERED.

Dated: April 17, 2020
       New York, New York




                                              2
